Per Curiam,
The correctness of the decree, declaring the sale to plaintiff void on the ground of fraud, etc., is so amply vindicated in the *347opinion of tbe learned president of tbe common pleas, that discussion of tbe question presented by tbis appeal is unnecessary.
The offer to show in substance that puffing or fictitious bidding at public sales is and has been customary, etc., was rightly rejected. Such a fraud, as was charged and established by ample proof in this case, cannot be legalized by custom. The findings of fact, recited in the second specification, are fully sustained by the evidence and must be accepted as verity. The conclusion drawn therefrom that the sale in question was void and should be so decreed, necessarily followed.
On the facts properly found and for reasons given by the learned trial judge there is no substantial error in the decree or the proceedings leading up thereto.
Decree affirmed and appeal dismissed at appellants’ costs.